Title: To Thomas Jefferson from William Wirt, 16 September 1805
From: Wirt, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond. Septr. 16. 1805
                  
                  An excursion to the western part of this State, from which I did not return untill last evening, has hitherto prevented me from acknowledging your favor of the 4. Ult. in answer to a request of mine relatively to Mr. Henry. You are so obliging as to tell me that if the work I propose is not destined to come out speedily you will endeavour to recollect what may be of use to it. I find it impossible, from the discordant materials which have been furnished me to extract such a work as I had wished, in any very short time—for I wished to publish the truth only; and the witnesses to conflicting narratives are so equal in number and character that I find it impossible to say directly where the truth lies—This contradiction among the cotemporaries of Mr H. and many of them actors in the very scenes concerning which they differ, convinces me of the total impossibility there will be in a few years, when the living witnesses shall be no more, to rescue the biography of any of our revolutionary worthies from entire oblivion. From this reflection I have determined to extend my plan, and instead of a single star, to give the whole Virginian constellation—this indeed will be a work of greater time but, if I can succeed in collecting authentic materials, it will be a work of greater utility—I propose to dispatch Mr. Henry first, and send him forth out of the ark to see what hope of foot-hold the country affords me—I wish to make this experiment, next fall if I can—and, in the mean time, if it will not tresspass too much on Your occupations and the happiness of your country, will feel myself most sensibly obliged if you will spare an hour or two to the recollection of such parts of Mr. H’s life as came under your observation and should constitute part of his biography. If to this favor, you could add a short delineation of the characters of those who were most conspicuous in the commencement and progress of our revolution, you would, at once, instruct me whom to consider as constituting the constellation I have been speaking of, and would enable me to add a capital ornament to the life of Mr. H. himself.—Most respectfully, I am Dear Sir 
                  Yo. obt Serv.
                  
                     Wm. Wirt 
                     
                  
               